OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OVER THE TERRITORY (.Printed in Vol. 2, case 116, paper 2)
1. It has been held that a justice of the peace may bind a person to appear at the Supreme Court for abusive language used toward him relating to the execution of his office, and the same rule should extend to the judges of superior grade in similar cases.
2. If an officer of justice is assaulted or, especially in the execution of his office, is abused to his face, he may commit the offender until he find surety for the peace, or good behavior.
3. In no part of the United States is it, perhaps, more necessary to enforce a practical conviction that the military is at all times to be subordinate to the civil power, than in Detroit.
At the next term of court the defendant was indicted and, after pleading guilty, was fined $50 and costs. Thereafter the governor of the Territory ordered and directed that thé fine be remitted. At the next term of court the attorney general advised the court that he did not conceive that the *324executive magistrate had power to pardon as exercised in this case and moved that execution issue against the defendant. For reasons appearing to the court it was ORDERED that execution issue.
Elijah Brush, attorney general (prior to September 20, 1809)
Harris H. Hickman, attorney general (after September 20, 1809)